Citation Nr: 0515726	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-01 984 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for testicular cancer, 
diagnosed as seminoma of the left testicle and lymphoma, 
claimed as due to in-service herbicide exposure.

2.  Entitlement to service connection for residuals of head 
trauma, claimed as skull fracture residuals.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to July 
1972.  He served in the Republic of Vietnam from November 28, 
1970 to June 7, 1972.  See Form DD 214.  
  
This case comes before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Muskogee, 
Oklahoma, Regional Office of the Department of Veterans 
Affairs (VA), which denied service connection for the two 
claimed disabilities listed above, as well as a compensable 
evaluation for 
service-connected laceration scar on the head.  Appeal to the 
Board was perfected only with respect to the issues of 
service connection for head trauma residuals and testicular 
cancer.      

A videoconference hearing was scheduled to be held in July 
2004, before a Veterans Law Judge of the Board, sitting in 
Washington, D.C., consistent with the veteran's request to be 
heard by videoconference.  The veteran was provided 
reasonable advance notice of the hearing, but failed to 
appear.             

Only the claim of entitlement to service connection for head 
trauma residuals is adjudicated below.  The testicular cancer 
service connection claim requires further evidentiary 
development before the claim can be adjudicated.  As such, 
the Board defers appellate adjudication of this matter, and 
it is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.

On other matters, the veteran recently filed what appear to 
be informal claims seeking service connection for tinnitus, 
sensorineural hearing loss, and 
post-traumatic stress disorder.  See VA Form 9; May 2004 VA 
Form 21-4138.  The RO apparently has acknowledged these 
claims.  Appropriate action, to include rating action, is to 
be undertaken in the first instance at the RO level, and 
these matters are not currently before the Board for 
appellate consideration.        




FINDINGS OF FACT

1.  The veteran has a small scar on an area on his head 
covered by healthy hair, which is well-healed and is barely 
palpable and visible, and which apparently is not otherwise 
symptomatic, as a result of a laceration injury incurred in 
service.   

2.  Other than the scar, for which service connection already 
is in effect (with a noncompensable rating), there is no 
objective evidence of a current disability or disorder 
attributed to the in-service laceration injury.


CONCLUSION OF LAW

The criteria for service connection for the claimed residuals 
of head trauma are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - Head Trauma Residuals

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Generally, service connection requires: (1) existence of a 
current disability; (2) existence of the disease or injury in 
service; and (3) a nexus between the current disability and 
any injury or disease incurred therein.  See, e.g., Pond v. 
West, 12 Vet. App. 341 (1999).  Service connection also may 
be granted for a disease diagnosed after discharge when the 
evidence indicates incurrence in service.  38 C.F.R. § 
3.303(d) (2004).

History specifically relevant to this claim includes 
incurrence of head trauma in service.  Service medical 
records show that, in late April 1972, the veteran incurred a 
lacerating blow to the head when he was hit by a helicopter 
blade while engaged in helicopter maintenance and/or repair.  
He apparently had stitches to close the laceration wound and 
sutures were removed several days later.  There apparently 
were no complications following the removal of the sutures, 
as service medical records are silent as to any follow-up 
care given for the laceration injury, and the separation 
medical examination report does not disclose residual 
complications therefrom.  

Based upon the above, service connection was granted for the 
laceration injury scar.  See November 1972 rating decision.  
A noncompensable (zero percent) rating has been in effect 
therefor since July 15, 1972, the day after discharge from 
active duty.  A key medical finding that resulted in a 
noncompensable evaluation in the original, 1972 rating 
decision was that, in terms of objective evidence, the one-
inch scar was well-healed and was freely movable.  Also, it 
was noted that the veteran had no neurological abnormalities.  
See October 1972 VA compensation and pension medical (C&P) 
examination report.      

However, the veteran's instant claim is based upon a specific 
allegation related to the injury described above, which is 
pertinent to the Board's analysis here.  More specifically, 
the veteran now apparently maintains that the head injury was 
far more significant than the service medical records and 
post-service (1972) medical evidence would indicate, such 
that he has residuals of the injury other than the scar 
itself.  (In this connection, note that the veteran recently 
sought, and was denied, a compensable rating for the scar 
itself, as shown in the February 2003 rating decision.  This 
claim is separate and distinct from the head trauma residuals 
service connection claim.)  He now claims that his skull was 
fractured due to this injury.  While the Board fully concedes 
that the veteran had an in-service injury relevant to the 
current claim, it does not find objective evidence to suggest 
that the injury was considerably more significant so as to 
have resulted in skull fracture, as the veteran maintains.  
The service medical records clearly describe the injury as a 
laceration injury, indicating a cut on the skin of the head 
and not as a penetrating wound that affected the bone below 
the skin, or resulted in neurological deficit.  And, an 
October 1972 radiology report, apparently associated with the 
C&P examination performed shortly after discharge, 
specifically provides that no "bony or intracranial 
abnormalities" or evidence of "intracranial pressure" was 
found.         

Also notable on the issue of the severity of the helicopter 
blade injury is the veteran's apparent allegation that he was 
rendered unconscious after the incident.  While the veteran 
appears to have been hospitalized after the event and may 
have been administered anesthesia before the laceration site 
was sutured, nothing in the service medical records indicates 
that the veteran had been knocked unconscious by the 
helicopter blade.  Thus, there is no contemporaneous evidence 
that to support the veteran's recollection that he lost 
consciousness.  Moreover, the veteran's recollections appear 
not entirely consistent on this point.  As documented in the 
October 1972 C&P report, he stated that he was unconscious 
for three days after the helicopter blade injury.  About a 
half-year later, he reported that he was unconscious for 
seven days.  See veteran's April 1973 statement.  Also, as 
documented in a December 1973 private doctor's (Dr. Stowell) 
report, he reportedly was unconscious for 48 hours.                     
        
Most important to the Board's analysis, however, is the lack 
of objective evidence of actual, current disability or 
residuals attributable to the helicopter blade incident.  It 
is acknowledged that the veteran apparently attributed 
headaches to this incident.  See September 1975 C&P report; 
December 1973 report of Dr. Stowell (private neurologist).  
However, the VA physician diagnosed the veteran with 
schizophrenia, paranoid type, borderline, in September 1975, 
and he did not opine that headaches are related to this 
incident.  Further, another VA physician opined in his 
January 2003 C&P report that headaches, "which have not 
interfered with [the veteran's] work, but have been mildly 
troublesome through the years" (as reported by the veteran), 
likely were "aggravated" and "perpetuated" by anxiety.  

And, while Dr. Stowell noted in his 1973 report evidence of 
head trauma (increased venous channels noted at the site of 
trauma), and suggested that there could be a connection 
between the incident and reports of headaches (he said, 
"intractable headaches, secondary to trauma" and diagnosed 
the veteran with encephalopathy, post-traumatic), his own 
evaluation results did not disclose neurological 
abnormalities.  He noted that the veteran's cranial nerves, 
and motor, sensory, and cerebellar systems were normal, as 
were the results from electroencephalogram and echo-
encephalogram tests, and said: "[The veteran] had no other 
definite abnormalities."  He did not opine specifically or 
definitely that the headaches themselves are a manifestation 
of the in-service incident, ruling out other possibilities, 
such as psychosocial stressors (e.g., reported marriage 
problems) discussed elsewhere in his report.        

Even if the Board were to disregard the evidence in the VA 
C&P examination evidence disfavoring a connection between 
headaches and the helicopter blade incident in favor of the 
"opinion," albeit indefinite, of Dr. Stowell on a possible 
connection, the Board still does not find an adequate basis 
for service connection in accordance with applicable law and 
regulations.  The Board has carefully reviewed the entire 
record, and finds no medical evidence documenting complaints 
of headaches, or treatment for neurological or other types of 
problems attributed to in-service head trauma, within at 
least the last several years.  The application of 38 C.F.R. § 
3.303 has an explicit condition that the veteran must have a 
current disability for the purposes of determining whether 
service connection is warranted.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires a relationship between a current disability and 
events in service or an injury or disease incurred therein).          
    
Thus, in sum, the totality of the evidence would indicate 
that the only current objective evidence of manifestation 
associated with the 1972 helicopter blade incident is already 
service-connected: a small, well-healed scar on the head 
located "in an area of healthy hair and is barely palpable 
and not visible," and which apparently is not currently 
symptomatic (such as ulceration; tenderness; broken skin; 
pain; or even physical disfigurement).  See January 2003 C&P 
report.  The medical evidence dated within the last several 
years does not even document treatment for headaches, and, 
even if they did, the evidence favoring a possible 
relationship between past headaches and service (Dr. 
Stowell's report) is indefinite on this point and appears to 
be outweighed by the more recent VA C&P opinion to the 
contrary.  Given all of this evidence, along with lack of 
evidence of a specific complaint as to what "residuals" the 
veteran now claims he has as a result of the in-service head 
injury, the Board has no adequate basis to find that the 
veteran even has a current disability for which service 
connection may be granted (that is, other than the scar 
already rated separately).  

In consideration of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).
      
II.  Veterans Claims Assistance Act - Head Trauma Residuals

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  
With respect to the first three elements, VA sent the veteran 
a letter in August 2002, in advance of the issuance of the 
rating decision from which this appeal stems, informing him 
of the elements of service connection, including presumptive 
service connection for herbicide exposure, and advising him 
what types of evidence would satisfy the elements (such as a 
doctor's nexus opinion and evidence of relevant medical 
treatment).  It also advised him that VA would assist in 
obtaining missing pertinent evidence if he provided 
sufficient information to do so, by, for example, providing 
names and addresses of doctors who treated him for the 
claimed disorders, or informing VA of the existence of 
pertinent records in the custody of a federal agency or other 
entities.  It also informed him that C&P examination(s) would 
be scheduled as warranted.  The veteran was notified that he 
ultimately is responsible for substantiating his claim 
notwithstanding VA's duty to assist.  The letter also 
informed him he could submit lay statements, or other 
evidence on his own.  Thus, through this letter, the veteran 
received adequate notice of what the regulations require for 
a favorable determination on service connection, what 
information and evidence not of record is needed to 
substantiate the claim, and his and VA's respective claim 
development responsibilities.  The record indicates that the 
veteran received and considered the notice, because 
additional evidence, including private medical records, was 
submitted thereafter, as were handwritten lay statements of 
the veteran pertaining to the issues on appeal.
  
Even though the Board finds that the August 2002 letter 
provided requisite VCAA notice as to the first three 
elements, it is worth noting that the RO went beyond the 
requirements when it provided the veteran additional VCAA 
notices in October 2002 and in August 2003.  The October 2002 
letter informed the veteran that it had requested Tulsa, 
Oklahoma, VA medical records for treatment reportedly 
received beginning in the mid-1980s.  The August 2003 letter 
was substantially similar in content as that sent in August 
2002, but provided more specific details as to the status of 
the claim and what evidence and information had been obtained 
to date.  Moreover, as for the fourth element, the Statement 
of the Case (SOC) included 38 C.F.R. § 3.159 (2004), which 
states, among other things, that the veteran may submit any 
evidence in his possession pertinent to the claim.  

Under the circumstances, the Board is satisfied that the 
veteran has received more than adequate notice of all four 
elements of a VCAA notice, even though the fourth element 
arguably is not required.  See VAOPGCPREC 1-2004, 69 Fed. 
Reg. 25,174 (May 5, 2004) (holding that the Court's statement 
in Pelegrini, to the effect that 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1) require inclusion of the fourth 
element is obiter dictum and not binding on VA).  Moreover, 
after the issuance of the May 2004 Supplemental SOC (SSOC), 
which clearly indicated the RO's continuing denial of the 
claim, the veteran and his accredited representative were on 
notice that an additional 60-day period would be permitted to 
comment on the SSOC or provide additional information.  
Neither the veteran nor his representative submitted 
additional, new information or evidence to support the claim.  
The Board finds it reasonable to interpret such inaction to 
indicate satisfaction with the development of the claim.  
Further, the Board does not find anything in the record to 
suggest that relevant evidence exists, but is missing from 
the record due to inaction on the part of VA in terms of 
notice.           

As for the timing of the section 5103(a) notice, the Board 
notes that the August 2002 letter was sent to the veteran 
before the February 2003 rating decision that is the subject 
of this appeal.  Consequently, it was sent to the veteran 
before the adverse decision by the RO, as required by 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was notified of his right to submit medical evidence 
(such as private medical records) on his own, and he did so 
when he submitted the records of Dr. Stowell and St. Francis 
Hospital.  The RO requested and obtained available VA medical 
records.

In January 2003, the veteran was provided a full C&P medical 
examination appropriate to the head trauma residuals claim, 
which included physical examinations and a review of medical 
history relevant to the head trauma injury.  He also had an 
opportunity to give oral testimony, but declined to exercise 
his right to do so when he did not appear for the scheduled 
Board videoconference hearing.  Again, the veteran and his 
representative were on notice that the claim remains denied 
as of the issuance of the SSOC; however, no additional 
evidence was submitted and neither indicated that there is 
missing but relevant evidence, and neither asked for further 
claim development assistance.  Under the circumstances, the 
Board is satisfied that VA has complied with the duty-to-
assist obligations of VCAA.  


ORDER

Service connection for residuals of head trauma, claimed to 
include skull fracture, is denied.  


REMAND

Service Connection for Testicular Cancer

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), are met.  The specific bases for remand are 
set forth below.

Applicable law provides that a veteran is presumed to have 
been exposed to Agent Orange if he served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 U.S.C. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2004).  See also 38 C.F.R. § 3.313 
(2004).  The last date on which such a veteran shall be 
presumed to have had herbicide exposure shall be the last 
date on which he served in Vietnam during the Vietnam era.  
38 C.F.R. 
§ 3.307(a)(6)(iii).  As discussed above, the veteran served 
in Vietnam within the relevant time period (November 28, 1970 
to June 7, 1972 - see DD Form 214).  Therefore, herbicide 
exposure is to be presumed unless there is affirmative 
evidence to the contrary.  The record to date presents no 
such evidence.  Thus, the veteran is presumed to have had 
herbicide exposure in Vietnam. 

Also, 38 U.S.C.A. § 1116(a)(2) (West 2002) and 38 C.F.R. § 
3.309(e) (2004) address specific diseases associated with 
exposure to herbicide agents.  Basically, if a veteran was 
exposed to an herbicide agent during active service, as is 
the case here, and he is diagnosed with chloracne, Type II 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, Non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
or soft-tissue sarcoma within the required time period after 
discharge, then the presumptive service connection 
requirements of 38 C.F.R. § 3.307(a)(6) are deemed to have 
been met even though there is no record of such disease 
during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied. 

VA has determined that presumptive service connection based 
on herbicide exposure in Vietnam is not warranted for: 
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone cancer; breast cancer; female reproductive cancers; 
urinary bladder cancer; renal cancer; testicular cancer; 
leukemia; abnormal sperm parameters and infertility; 
motor/coordination dysfunction; chronic peripheral nervous 
system disorders; metabolic and digestive disorders (other 
than diabetes mellitus); immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tumors; brain 
tumors; and, any other condition for which the Secretary of 
VA has not specifically determined a presumption of service 
connection is warranted.  See Notice, 64 Fed. Reg. 59,232 
(1999) (emphasis added).  

Notwithstanding the above, the law permits a Vietnam veteran 
with presumed herbicide exposure to establish service 
connection for a disorder purported to have been caused by 
herbicide exposure on a direct basis.  That is, where the 
record presents evidence establishing an etiological 
relationship between the claimed disorder and some injury or 
event in service or otherwise demonstrates that the disorder 
did in fact result from herbicide exposure, service 
connection may be permissible, even if presumptive service 
connection is not supported.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004); Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Such evidence is one that is in the province of 
medical professionals qualified to opine on such a matter 
through appropriate education, training, or other specialized 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992) (Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of, or may be readily recognized by, lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.).  It has been held that, where the issue 
involves medical causation, competent medical evidence is 
required to support the claim.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The provisions of Combee are applicable in cases involving 
herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Given the foregoing, the veteran is entitled to an 
opportunity to substantiate his evidence with medical 
evidence of a direct cause-effect link between herbicide 
exposure or active duty and testicular cancer.  The Board 
acknowledges that he was provided a VA C&P "lymphatic 
disorders" examination in January 2003.  However, what is 
problematic here is that the examination was conducted based 
largely upon history of testicular cancer relayed to the 
examiner by the veteran, as no post-service treatment, 
testing, or diagnostic records associated with testicular 
cancer were of record at the time of the examination.  The 
C&P examiner concluded: "I do not have a tissue diagnosis 
and have no documentation and have no opinion as to whether 
the processes were or were not secondary to herbicide 
exposure."  The Board's review of the record indicates that 
the veteran had surgery for testicular cancer at a private 
medical facility in the mid-1980s, and the records from this 
facility are now in the claims folder.  However, none of 
these records were in the claims folder when the C&P 
examination was performed.  Another examination should be 
performed with consideration of pertinent documented history.           

Furthermore, it is noted that the veteran reportedly was 
"interviewed" by a VA doctor in or around 1986 at the 
Tulsa, Oklahoma, VA medical facility, for illness related to 
herbicide exposure.  See print-outs of the veteran's 
electronic mail communication to the RO, in 2002.  The record 
discloses that the RO had contacted the Tulsa VA facility for 
the veteran's medical records dated in and after 1986, which 
apparently yielded only a copy of the veteran's "appointment 
card" concerning consultations scheduled.  As to whether the 
appointments noted in the card were or were not in fact kept, 
it is not known.  Nonetheless, the appointment card does 
indicate that several appointments were scheduled for the 
latter half of 1986, which is consistent with the veteran's 
report that he was seen at the Tulsa facility that year.  
Moreover, the appointment card indicates references to 
"oncology" and "A/O" (which presumably is intended to mean 
"Agent Orange"), suggesting that any records derived from 
the appointments could be relevant to this claim.  

Given that this claim is to be placed on remand status for 
another appropriate C&P examination, and given the likely 
relevance of the Tulsa VA facility's records (assuming they 
exist), the RO now has an opportunity to make another 
reasonable attempt to obtain any missing Tulsa VA facility 
records.  These records, if in existence, as well as any 
other pertinent VA or non-VA medical records not currently of 
record, should be obtained and associated with the claims 
folder before the C&P examination is performed, to ensure 
that the C&P examiner has as complete a medical history as is 
reasonably possible before opining on the issue of causation.       

Finally, the Board acknowledges that the veteran has not 
specifically claimed, nor does the present record appear to 
document a currently active testicular cancer.  Nonetheless, 
the record does document that the veteran underwent a left 
orchiectomy for treatment of the testicular cancer, and also 
documents current absence of the left testicle.  Given the 
incomplete status of pertinent history at the time of the 
performance of the C&P examination, and because the veteran 
is presumed to have had herbicide exposure (which, 
irrespective of the presumptive service connection 
principles, might have bearing on the issue of causation on a 
direct basis), the Board finds that to simply conclude now 
that adjudication on the merits of the claim is warranted 
because of lack of definite evidence of currently active 
cancer would be inconsistent with VA's duty to assist and the 
veteran's due process rights.     
 
In consideration of the foregoing, the claim is REMANDED for 
the following actions, after which the RO should undertake de 
novo review of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the 
testicular cancer claim that he has in 
his possession.  

2.  Medical Records.  Obtain any 
additional VA and private medical records 
for treatment or testing related to 
testicular cancer not currently of 
record.  Make another reasonable attempt 
to determine whether any Tulsa, Oklahoma, 
VA medical records exist for treatment or 
testing in or around 1986, for illnesses 
related to herbicide exposure or for 
testicular cancer.  Associate any such 
records with the claims folder.       

3.  C&P Examination.  After completing 
the above, and obtaining as many 
pertinent missing records as possible 
consistent with the above directives, 
schedule the veteran for a VA C&P medical 
examination by a qualified medical 
professional to (a) determine whether the 
veteran now has testicular cancer or any 
current residuals thereof (e.g., absence 
of left testicle); and (b) if so, whether 
it is at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability greater than 
50 percent), or less likely than not (by 
a probability less than 50 percent) that 
testicular cancer (or any residuals 
thereof) is etiologically related to 
active duty, to include statutorily 
presumed herbicide exposure in Vietnam.  

The veteran's claims folder, which should 
include a complete copy of this remand 
order, should be made available to the 
examiner.  The examiner should consider 
as pertinent to the issue of etiology of 
any testicular cancer the veteran's 
medical history, and such history should 
be discussed in his written report to the 
extent necessary to adequately explain 
the bases for his opinion as to whether 
the cancer is, or is not, related to 
active service.   In this connection, the 
examiner should discuss any evidence that 
the veteran's complaints are not 
supported by objective or physical 
findings.  

If the examiner is unable opine on any 
requested issue or question posed without 
resorting to conjecture or speculation, 
he should so state and explain the 
reasons therefor.  The examiner also 
should conduct or order diagnostic 
testing as deemed warranted.  

Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.

4.  After completing the above, review 
the entire record and readjudicate the 
claim.  If the decision is adverse to the 
veteran, then issue a revised 
Supplemental Statement of the Case, and 
give the veteran and his accredited 
representative an appropriate amount of 
time to respond to it.  Thereafter, the 
claim should be directed to the Board, if 
in order. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


